229 Ga. 475 (1972)
192 S.E.2d 270
HATGIMISIOS
v.
SMITH et al.
27270.
Supreme Court of Georgia.
Argued June 12, 1972.
Decided September 12, 1972.
Rehearing Denied September 25, 1972.
Twitty & Twitty, Frank S. Twitty, for appellant.
Bennett, Saliba & Yancey, Jim T. Bennett, Jr., Howard E. Yancey, Jr., for appellees.
HAWES, Justice.
Process and service are essential. Jones v. Bibb Brick Co., 120 Ga. 321, 324 (48 S.E. 25). In adoption *476 proceedings under the provisions of Code Ann. § 74-408, as amended, where there are living parents of the child, or children, to be adopted, service upon such parents in one of the ways specified in that section is necessary in order to confer jurisdiction upon the court to entertain the petition for adoption. In the instant case, it was alleged in the petition to adopt that the whereabouts of the parents of the children sought to be adopted was unknown to the petitioners, and that "petitioners have no other knowledge regarding said natural parents." Under the Code section cited above, service on such parents by publishing a notice once a week for four weeks in the official organ of the county where the adoption proceedings were pending was essential in order to confer jurisdiction of the proceeding upon the court. Upon the trial of the instant equitable complaint brought to set aside the final decree of adoption it was stipulated in open court "that there was no order for publication and no service by publication and no consent to the adoption proceedings by either the petitioner, Mrs. Louise Hatgimisios, or her husband, Nicholas Hatgimisios." In view of that stipulation, it was error for the trial court to deny the complainant's prayer that the adoption decree be set aside. See Jackson v. Anglin, 193 Ga. 737 (19 SE2d 914); Larsen v. Larsen, 224 Ga. 112 (3) (160 SE2d 383).
Judgment reversed. All the Justices concur.